DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner acknowledges the amendment of claim 1 and the addition of claims 11 – 12.


Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 – 7 & 9 – 12 are under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 2011/0318578 A1), as evidenced by Britannica (https://www.britannica.com/technology/alloy).
With regard to claim 1, Hashimoto et al. teach multilayer structure (Applicant’s “interlayer”) for a glass lamination, wherein the multilayer structure comprises a solar control layer (310) (within Applicant’s “first layer”) and an adhesive layer (320A) (Applicant’s “second layer”) (Fig. 3). The solar control layer includes a tungsten oxide compound having the general formula MxWyOz, wherein M is Ag (silver) (a silver alloy, 

    PNG
    media_image1.png
    272
    442
    media_image1.png
    Greyscale

With regard to claim 2, Hashimoto et al. teach the adhesive layer contains an ultraviolet absorber (Applicant’s “ultraviolet ray screening agent”) (paragraph [0031]). Compounds containing chlorine in the adhesive are optional, but not required (paragraphs [0049], [0052], & [0055]). Therefore, Hashimoto et al. suggests an adhesive having a chlorine atom content of less than 30 ppm.
With regard to claim 3, as shown in Fig. 3 of Hashimoto et al., a solar control layer (310) (Applicant’s “film containing silver”) is arranged on a first surface side of a plastic film (330) (applicant’s “layer body”) to form a layer (Applicant’s “first layer”) (paragraph [0118]).
With regard to claim 4, as shown in Fig. 3 of Hashimoto et al., the solar control layer (310) is arranged on a first surface side of the first layer discussed in claim 3.
claim 5, as shown in Fig. 3 of Hashimoto et al., films 320B and 340B, located on the second surface side opposite to the first surface of the plastic body (330) (Applicant’s “layer body”), does not contain silver (paragraph [0118]).
With regard to claim 6, the laminate contains a third layer (330) of adhesive containing polyvinyl butyl (paragraph [0045]). As shown in Fig. 3 of Hashimoto et al., the adhesive layer 320B is arranged on a second surface side opposite to the first surface of the first layer (paragraph [0118]).
With regard to claim 7, Hashimoto et al. teach the adhesive layers may contain a plasticizer (paragraphs [0047] & [0053]).
With regard to claim 9, the multilayer structure is formed between two glass plates (Applicant’s “first glass member” and “second glass member”) to form a glass laminate (paragraph [0008]). 

    PNG
    media_image1.png
    272
    442
    media_image1.png
    Greyscale

With regard to claim 11, Hashimoto et al. teach in Fig. 3 the adhesive (320A) (Applicant’s “second layer”) is directly layered on the solar control layer 310 (the film containing silver).
With regard to claim 12, Hashimoto et al. teach in Fig. 3 the first layer is further provided with a layer body (330) and the solar control layer (film containing silver) (310), arranged on a first surface side of the layer body.

Claim(s) 1 & 6 –– 10 are under 35 U.S.C. 103 as being unpatentable over Minamino (JP 06-144891).
With regard to claim 1, Minamino teaches an interlayer for a glass laminate. The interlayer comprises a polyvinyl butyral resin film (paragraph [0003]) (Applicant’s “second film”). The polyvinyl butyral resin comprising an ultraviolet ray absorbent (paragraph [0017]), such as a hindered amine (paragraph [0018]). The polyvinyl butyral resin film is laminated on a heat reflecting film comprising a silver thin film (“silver as a simple substance”) (Applicant’s “first film”) (paragraphs [0019] & [0029]). While Minamino does not disclose a single embodiment with each element, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the elements as discussed above because each is disclosed in Minamino.
	With regard to claim 6, Minamino teaches the interlayer formed between two glass plates is formed in the order of a resin layer, a heat ray reflecting film (comprising a silver layer), and a second resin layer (Applicant’s “third layer”) (paragraph [0029]). The resin layer may be composed of polyvinyl butyral (paragraph [0006]).
With regard to claim 7, Minamino teaches the resin layer contains a plasticizer (paragraph [0006]). As discussed above for claim 6, Minamino teaches a first resin layer (Applicant’s “second layer”) and a second resin layer (Applicant’s “third layer”) (paragraph [0029]). Therefore, a second layer contains a plasticizer and the third layer contains a plasticizer.
With regard to claim 8, the visible light transmissivity of the laminated glass is 78 – 80 % (paragraph [0040] & appended translation of Table 2). While Minamino does not test the laminate according to the standard in claim it is reasonable to conclude that the 
Minamino teaches a layer which has the requisite transmissivity and if put between two green glass layers it is reasonable to conclude the laminate would also have the requisite transmissivity.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	With regard to claim 9, Minamino teaches a laminated glass comprising:
A glass plate (Applicant’s “first lamination glass member”), a second glass plate (Applicant’s “second lamination glass member” and a film formed of a resin layer, a heat reflecting layer, and a second resin layer (Applicant’s “interlayer film”), formed between the glass plates (paragraph [0029]).
	With regard to claim 10, Minamino teaches the visible light transmissivity of 78 – 80 % (paragraph [0040] & appended translation of Table 2).

Claims 1 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chonan et al. (US 2006/0008640 A1), in view of Hashimoto et al. (US 2011/0318578 A1).
With regard to claim 1, Chonan et al. teach a laminated glass (Fig. 4) comprising an intermediate layer (2) (Applicant’s “interlayer film”) formed of a solar radiation 

    PNG
    media_image2.png
    174
    415
    media_image2.png
    Greyscale

Chonan et al. fail to teach the intermediate film (12) (Applicant’s “second layer”)  contains a compound having a piperidine structure or being a hindered amine light stabilizer.
Hashimoto et al. teach a hindered amine light stabilizer incorporated into polyvinyl acetal resin. An example of a hindered amine light stabilizer includes bis(1,2,2,6,6-pentamethyl-4-piperidyl (Applicant’s “compound having a piperidine-structure”) (paragraphs [0031] & [0034] – [0035]), which contains a group in which a carbon atom is bonded to a nitrogen atom. The light stabilizer is capable of trapping harmful radicals generated by exposure to UV rays to provide stability and prevent yellowing caused by deterioration of the UV absorber (paragraph [0032], see discussion of claim 2 below). The hindered amine light stabilizer combined with ultraviolet absorber exhibits a synergetic effect to bring about enhanced preventions of the discoloration of the solar control laminate (paragraph [0034]).
Therefore, based on the teachings of Hashimoto et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate a 
With regard to claim 2, Chonan et al. teach the PVB layer includes a UV ray blocking agent (absorber) without the presence of chlorine (paragraphs [0166] & [0186]).
With regard to claim 3, Chonan et al. teach the silver containing film (13) is provided with a ductile resin layer (14) (Applicant’s “layer body”) and the film containing silver (13) is arrange on the first side surface of the first layer (layers 13 & 14 combined) (Fig. 5 & paragraph [0139]).
With regard to claim 4, Chonan et al. teach the film containing silver (13) is arrange on the first surface side of the first layer (layers 13 & 14 combined) (Fig. 5).
With regard to claim 5, Chonan et al. teach the second surface side opposite to the first surface of the body layer is a PVB layer (12). Chonan et al. teach intermediate film 12 does not contain fine particles functioning to block solar radiation (i.e., does not contain silver) (paragraph [0139]).
With regard to claim 6, Chonan et al. teach the film containing silver is arrange on a first surface side of the layer body. The ductile resin film 14 (layer body). Silver containing film 13. Second and third intermediate films comprising PVB 12 (Fig. 5 & paragraph [0139]).

    PNG
    media_image3.png
    182
    436
    media_image3.png
    Greyscale

With regard to claim 7, Chonan et al. teach a working examples in which plasticizer is added to the dispersions containing PVB to form the intermediate film (12) composition (paragraphs [0192], [0214], & [0217]).
With respect to claim 8, Chonan et al. teach the intermediate film is formed between two pieces of green glass substrates, each having a thickness of 2 mm (paragraph [0192]). The visible light transmittance of the laminated glass structure is 66.4% or more (Fig. 1).
	With respect to claim 9, Chonan et al. teach the intermediate layer (2) (Applicant’s “interlayer film” is laminated between a first glass substrate (1) (Applicant’s “first lamination glass member”) and a second glass substrate (1) (Applicant’s “second lamination glass member”) (paragraph [0192] & Fig. 5).
	With respect to claim 10, Chonan et al. teach the visible light transmittance of the laminated glass structure is 66.4% or more (Fig. 1).
	With regard to claim 11, Chonan et al. teach the second layer is directly layered on the film containing silver (Figs. 4 – 5 shown above).
With regard to claim 12, Chonan teach in Fig. 4 the first layer (2) is further provided with a layer body (12) and the film containing silver (13), arranged on a first surface side of the layer body.

Response to Arguments
Applicant argues, “Thus, while Hashimoto et al. discloses AgxWyOz as composite tungsten oxide, AgxWyOz is completely different from ‘1) silver as a simple substance or 2) a silver alloy’, as now recited by amended claim 1. Accordingly Hashimoto et al. fails to teach or suggest the subject matter of ‘a first layer containing 1) silver as a simple substance or 2) a silver alloy’” (Remarks, Pg. 7 – 8).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. By definition, an alloy contains two or more atoms, preferably two or more metal atoms, in a compound. AgxWyOz contains silver and tungsten metals, and therefore, meets the definition of a silver alloy. As such, the teachings of Hashimoto et al. meet Applicant’s claim limitation.

Applicant argues, “…in contrast to the present invention, Minamino fails to teach or suggest the subject matter of ‘the second layer containing a compound having a group in which a carbon atom, an oxygen atom, or a hydrogen atom is bonded to a nitrogen atom, and the compound having a group in which a carbon atom, an oxygen atom, or a hydrogen atom is bonded to bonded to a nitrogen atom being a compound having a piperidine structure or being a hindered amine light stabilizer’, recited by present claim 1.” Please note that the ultraviolet ray absorbent available from Ciba-Geigy and having the trade name of ‘Tinuvin P’, which is used in Examples of Minamino, does not correspond to i) a compound having a piperdine structure, or ii) a compound being a hindered amine light stabilizer. That is, Tinuvin P has the following chemical structure:

    PNG
    media_image4.png
    141
    311
    media_image4.png
    Greyscale

This structure does not include a piperidine structure, which has the following chemical structure:

    PNG
    media_image5.png
    110
    85
    media_image5.png
    Greyscale

	The hindered amine type compound described in paragraph [0018] of Minamino also does not correspond to the claimed component i) or ii) above. That is not all hindered amine type compounds are hindered amine light stabilizers. A hindered amine light stabilizer, for example is a compound having a skeleton of 2,2,6,6-tetramethylpiperidine below:

    PNG
    media_image6.png
    108
    215
    media_image6.png
    Greyscale

The hindered amine type compounds described in paragraph [0018] of Minamino differ from ‘a hindered amine light stabilizer’ as recited by present claim 1” (Remarks, Pgs. 8 – 10).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Contrary to Applicant’s assertion, the Office Action did not cite Tinuvin P for the rejection of Applicant’s claim 1. 


Applicant argues, “Chonan et al., like Hashimoto et al., merely disclose AgxWyOz as composite tungsten oxide. As noted above, AgxWyOz completely differs from ‘1) silver as a simple substance or 2) a silver alloy’ as recited by amended claim 1” (Remarks, Pg. 12).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant is directed to the discussion above.

Applicant argues, “New claims 11 and 12 are directed to additional aspects of the present invention that are not disclosed or suggested by the prior art…The prior art of record fails to teach or suggest these features of the present invention” (Remarks, Pg. 12).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant is directed to the discussion above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781